
	

113 HR 2185 IH: Veterans Day Moment of Silence Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2185
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Lynch (for
			 himself, Ms. Clarke,
			 Mr. Conyers,
			 Mr. Hastings of Florida,
			 Ms. Jackson Lee,
			 Mr. Jones,
			 Mr. Kennedy,
			 Mr. Markey,
			 Mr. McGovern,
			 Mr. Michaud,
			 Mr. Neal, Mr. Pocan, and Ms.
			 Tsongas) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 36, United States Code, to encourage the
		  nationwide observance of two minutes of silence each Veterans
		  Day.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Day Moment of Silence
			 Act.
		2.Observance of
			 Veterans Day
			(a)Two minutes of
			 silenceChapter 1 of title
			 36, United States Code, is amended by adding at the end the following new
			 section:
				
					145.Veterans
				DayThe President shall issue
				each year a proclamation calling on the people of the United States to observe
				two minutes of silence on Veterans Day in honor of the service and sacrifice of
				veterans throughout the history of the Nation, beginning at—
						(1)3:11 p.m. Atlantic
				standard time;
						(2)2:11 p.m. eastern
				standard time;
						(3)1:11 p.m. central
				standard time;
						(4)12:11 p.m.
				mountain standard time;
						(5)11:11 a.m. Pacific
				standard time;
						(6)10:11 a.m. Alaska
				standard time; and
						(7)9:11 a.m.
				Hawaii-Aleutian standard
				time.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 1 of title 36, United States Code, is amended by adding at
			 the end the following new item:
				
					
						145. Veterans
				Day.
					
					.
			
